McLaughlin, J. (dissenting):
I am unable to concur in the prevailing opinion. The deed was duly executed, acknowledged and delivered. As to the delivery, I do not see how it could be established any more satisfactorily than by proving that the deed, at the time of the death of the grantee, was in a safe deposit box to which he alone, prior, to his death, had access. The delivery, under such circumstances, amounts to more than a presumption (as to the intent of the grantor to make it an effective conveyance), and such deed cannot be overcome by proving vague and indefinite declarations of the grantee made prior and subsequent to it. If it can, then a deed of conveyance amounts to but little, and titles, as evidenced by such deeds, rest upon a very insecure foundation.
I also think the court erred in permitting the plaintiff, against the objections of the defendants, to testify as to certain statements made to her by her husband. The objections made to this testimony were specific enough, inasmuch as they must necessarily have apprised the court of the reason why it was claimed this evidence was not admissible.
Houghton, J., concurred.
Judgment affirmed, with costs. Order filed.